DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Response to Arguments
Applicant’s amendment and arguments filed 02/01/2022, with respect to the 35 USC 102 and 103 rejections made in the Final Rejection mailed 11/01/2021 have been fully considered and are persuasive.  Therefore, the previously applied 35 USC 102 and 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Brink et al. (2017/0065821) in view of Geramipour et al. (“Neural Network Based Forward Prediction of Bladder Pressure Using Pudendal Nerve Electrical Activity”.) Brink discloses all of the claimed invention, such as using pressure to determine a phase of a bladder physiological cycle, to control stimulation but does not disclose the use of machine learning to classify the physiological marker. However, Geramipour discloses utilizing a neural network to predict bladder pressure, which is noted as an important issues in developing neuroprocessing for bladder control (such as the nueroprosthesis of Brink).
Applicant’s arguments regarding the language “without adapting the stimulation program” have bene considered but are not persuasive. The broadest reasonable interpretation of the negative limitation “without adapting the stimulation program” covers any-and-all possible changes to the stimulation program. Thus, for example, if a stimulation program prescribes a stimulation of 2V at 30 Hz and then , based on feedback is adjusted to 3 V at 30 Hz, the stimulation program has been adapted. Likewise, since the claim states the timing of delivery or the stimulation parameters are adjusted, the stimulation program, to some degree, is also adjusted or adapted. It would not be possible to adjust/adapt stimulation parameters of the program without adapting the stimulation program as claimed. The limitations are contradictory. To overcome this issue, Applicant would need to limit the language to the particular types of adaptations that are precluded since all adaptations cannot be precluded given the claim language. The rejection is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 have been amended to include a machine learning algorithm and, in particular, the execution of a machine learning algorithm that produces the functional result of adapting a baseline control policy or manner in which the processor circuitry classifies the physiological marker…so as to automatically adjust one or more of a timing of the delivery of the electrical stimulation or the stimulation parameters of the electrical stimulation without adapting the stimulation program”. The Examiner further notes par. [0086-0089, 0092, 0093, 0113, 0114, 0118, 0119, 0134, 0135, 0137, 0138, 0180, 0192] are all of the paragraphs in PGPUB 2020/0230406 (which is the publication of the present application) that mention the word “machine learning”. Each cited instance either simply states the word “machine learning” or simply describes the functional result of the application of the machine learning algorithm without stating any particular machine learning algorithm that is used; without stating any particular way in which the machine algorithm is trained and lastly any particular steps describing how the machine learning algorithm arrives to the claimed functional result.
As noted in MPEP §2161.01, 
“claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. “
and further states:
“ It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) “

Since Applicant only broadly claims a machine learning algorithm and its functional results without any particular steps/procedures indicating how the machine learning algorithm obtains the functional result, simply restating the function recited in the claim, the Examiner notes the claims as currently amended lack written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13 and 15-24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 claim “automatically adjusting the timing of delivery of the electrical stimulation or the stimulation parameters of the electrical stimulation without adapting the stimulation program.” The broadest reasonable interpretation of the negative limitation “without adapting the stimulation program” covers any-and-all possible changes to the stimulation program. Thus, for example, if a stimulation program prescribes a stimulation of 2V at 30 Hz and then , based on feedback is adjusted to 3 V at 30 Hz, the stimulation program has been adapted. Likewise, since the claim states the timing of delivery or the stimulation parameters are adjusted, the stimulation program, to some degree, is also adjusted or adapted. It would not be possible to adjust/adapt stimulation parameters of the program without adapting the stimulation program as claimed. The limitations are contradictory. To overcome this issue, Applicant would need to limit the language to the particular types of adaptations that are precluded since all adaptations cannot be precluded given the claim language.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 19, 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is rejected for broadening (and not further limiting) the claimed invention from that Claimed in parent Claim 1. Claim 1 states the sensor signal is indicative of wetness, pressure, contraction or patient behavior. Claim 10 adds volume, amount of change in pressure, duration of change in pressure or rate of change in pressure. Claim 19 contains the same issue.
Likewise, Claims 23 and 24 broaden out the type of signals the sensor detects.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brink et al. (2017/0065821) in view of Geramipour et al. (“Neural Network Based Forward Prediction of Bladder Pressure Using Pudendal Nerve Electrical Activity”).

Regarding Claims 1, 6, 9-11, 15, 18-20, 23 and 24, Brink discloses an adaptive system 16  (Fig. 2A) for providing electrical stimulation to a patient comprising a memory 56 configured to store one or more programs 66 (par. [0072]) and a processor 50 coupled to the memory 56 and configured to execute the one or more programs 66 (par. [0072-0073]). Brink further discloses the processor 50 is configured to monitor a sensor signal, such as a pressure level, and classify a physiological marker of the patient based upon the sensor signal, the physiological marker indicative of a phase of a physiological cycle, such as a bladder fill cycle (par. [0042, 0056-0059]; and generate a control signal based on the classified physiological marker of the patient, wherein the control signal controls an implantable stimulation device to provide the electrical stimulation, in accordance with one or more stimulation parameters of a stimulation program, at a target site within the patient to one more of: enable a sphincter to open to allow a voiding event or constrict the sphincter to inhibit the voiding event.  Specifically, Brink discloses withholding therapy during a first phase of a fill cycle to allow a voiding event and then apply stimulation that inhibits a bladder contraction during a second phase of the fill cycle (par. [0052-0053]). Lastly, Brink discloses adapting one or more of a manner in which the processor circuitry classifies the physiological markers, generates the control signal, or the one or more stimulation parameters of the stimulation program based on the classified physiological markers or patient input so as to automatically adjust one or more of timing of the delivery of the electrical stimulation or the stimulation parameters of the electrical stimulation. Particularly, Brink discloses using previous data to adapt the manner in which the system can predict future events (par. [0056]) and thus time stimulation based off of the predicted future event. This can be accomplished by adjusting a time prediction of a physiological cycle used for timing stimulation by methods such as adjusting a fill time threshold as a percentage or fraction of the total fill time (par. [0056]) which tracks with the control policy described in par. [0086] of the present application. Brink also discloses using a median, rolling average, weighted average, etc. of previous readings to establish when to deliver therapy (par. [0058]), wherein each of these quantities adapt over time, thus meeting the limitation of “adapting on ore more of the control policy”. This also falls in line with Applicant’s disclosure of averages in par. [0089]).
Brink differs from the claimed invention in that Brink does not rely on machine learning to classify or change classifications of a physiological marker, i.e. Brink does not disclose utilizing machine learning to determine the pressure values indicative of phases of a physiological cycle. However, as noted in the Advisory Action mailed 01/25/2022, the use of machine learning to model and predict system behaviors is well-known and well-established in the art and Geramipour discloses using machine learning (e.g. neural networks, see Abstract) to accurately model and predict bladder behavior for the purpose of increasing prediction accuracy and therefore improving the operation of neuroprostheses for bladder control (see Conclusion). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Brink reference to include utilizing neural networks to model bladder behavior, as taught and suggested by Geramipour, for the purpose of increasing prediction accuracy and therefore improving the operation of neuroprostheses for bladder control.
In regards to Claims 2 and 12, Brink discloses monitoring sensor signals to classify the detected physiological marker as an indicator of a first phase of a fill cycle or a second phase of a fill cycle (par. [0052, 0058-0060]).
Regarding Claims 3 and 13, Brink discloses a control policy executed by the processor for generating control signals for controlling electrical stimulation. Specifically, the processor is bound by commands (either automated or initiated by a programming device) for obtaining averages or other measures used to predict bladder phases.
In regards to Claims 4, 21 and 22, Brink discloses the electrical stimulation can be controlled to provide continuous stimulation over periods of minutes, hours, days and weeks (par. [0075]). Additionally, Brink discloses “continuous waveforms” can be applied (par. [0076]). Brink also discloses adjusting the control policy to provide non-continuous stimulation, wherein such a control policy is a manual stop from a clinician (par. [0075]). After said manual stop, the program can be changed and then stimulation can be re-applied in the manner disclosed with respect to Claim 1.
Regarding Claims 7, 8, 16 and 17, Brink discloses the timing in which electrical stimulation is withheld during a first phase of a cycle and applied during a second phase of a cycle can be automatically adjusted based on historical data (par. [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792